J-S86044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

SHERMAN COLEMAN

                        Appellant                   No. 1214 WDA 2016


                   Appeal from the Order July 19, 2016
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0000275-1988;
           CP-02-CR-0000279-1988; CP-02-CR-0000281-1988


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY GANTMAN, P.J.:               FILED DECEMBER 21, 2016

      Appellant, Sherman Coleman, appeals pro se from the order entered in

the Allegheny County Court of Common Pleas, which denied his motion to

supplement/correct the record on appeal at No. 40 WDA 2016.           In May

1988, two jury trials resulted in Appellant’s conviction of multiple counts of

robbery and related offenses.       The court sentenced Appellant to an

aggregate term of 30-60 years’ imprisonment on September 13, 1988. This

Court affirmed the judgment of sentence on November 24, 1989, and

Appellant did not seek further review with our Supreme Court.        Between

1991 and 2012, Appellant filed eleven unsuccessful PCRA petitions.         On

January 13, 2015, Appellant filed a petition for expungement, which asked

the court to release Appellant from custody because the certified record

_____________________________

*Former Justice specially assigned to the Superior Court.
J-S86044-16


lacked a valid sentencing order. The court denied the petition on January

15, 2015, and Appellant timely filed a notice of appeal on February 12,

2015.     On August 31, 2015, this Court affirmed.         That same day, the

Department of Court Records sent Appellant a copy of the September 13,

1988 sentencing order. Despite receipt of the sentencing order, Appellant

filed a motion on October 1, 2015, to compel the production of a valid

sentencing order, which the court denied on December 22, 2015.                On

January 7, 2016, Appellant timely filed a notice of appeal.1

        On April 1, 2016, Appellant filed a motion in the trial court to

supplement/correct the record on appeal.         Appellant subsequently filed a

motion in this Court, which asked this Court to compel the trial court to

dispose of the motion. This Court granted the motion on July 6, 2016, and

the trial court denied Appellant’s motion to supplement/correct the record on

July 21, 2016. On August 3, 2016, Appellant timely filed the instant notice

of appeal from the denial of his motion to supplement/correct the record.

No Rule 1925(b) concise statement was ordered or filed.

        As a preliminary matter, Appellant’s current challenge to the validity of

the sentencing order in the certified record and request for the production of

a valid sentencing order are identical to claims Appellant previously raised

on several prior occasions. Specifically, Appellant raised this challenge in his
____________________________________________


1
  This appeal is currently pending before another panel of this Court at
docket No. 40 WDA 2016.



                                           -2-
J-S86044-16


appeals from the denial of his January 13, 2015 petition for expungement

and the denial of his October 1, 2015 motion to compel. Significantly, this

Court affirmed the denial of Appellant’s January 13, 2015 petition for

expungement on August 31, 2015. In its disposition, this Court noted the

presence of a valid sentencing order in the certified record as well as the

entry    of   the   sentencing   order   in   the   trial   court’s   criminal   docket.

Importantly, this Court similarly rejected Appellant’s sentencing order

challenge when it affirmed: (1) the denial of Appellant’s petition to review

the denial of a private criminal complaint; and (2) the dismissal of

Appellant’s petition for writ of habeas corpus. See Coleman v. SCI-Albion,

121 A.3d 1144 (Pa.Super. 2015), appeal denied, ___ Pa. ___, 124 A.3d 308

(2015); Coleman v. Giroux, 125 A.3d 437 (Pa.Super. 2015), appeal

denied, ___ Pa. ___, 130 A.3d 1285 (2016).                    Both dispositions also

acknowledged the existence of a valid sentencing order.               Thus, this Court

has previously disposed of the claim now pending in this appeal.

        Moreover, a review of the certified record belies Appellant’s assertion

that no valid sentencing order exists.        The record contains the September

13, 1988 sentencing order.        Additionally, the trial court’s criminal docket

entries reveal that the court entered the sentencing order in the criminal

docket on September 13, 1988. Further, the record also includes the August

31, 2015 letter from the Department of Records to Appellant, which attaches

the valid September 13, 1988 sentencing order.                Because the court has


                                         -3-
J-S86044-16


already provided Appellant with a copy of the valid sentencing order, the

certified record contains the valid sentencing order, and this Court has

disposed of Appellant’s sentencing order challenge on several previous

occasions, Appellant’s claim is now moot. See In re 2014 Allegheny Cty.

Investigating Grand Jury, ___ A.3d ___, 2016 PA Super 188 (filed August

25, 2016) (explaining appeal is moot when party appealing has already

obtained requested documents as no actual case or controversy exists).

Accordingly, we dismiss the appeal as moot.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2016




                                   -4-